DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/12/2021.
Claim Objections
Claims 1 and 20-21 objected to because of the following informalities:  
	In regard to claims 1 and 20-21, these claims recite “to delivery fluid to […]”, however in order to be grammatically correct it should read, “to deliver fluid to […]”.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such claim limitation(s) are the: "imaging element", "flow control mechanism", and "housing member" in claims 1, 3-7, 10-12, 14, 20-21.
 Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, in regard to the imaging element, the specification states “The imaging element 144 may be any known device capable of imaging a portion of an artery, vessel, or other bodily cavity or orifice. For example, the imaging element 144 may include an outer casing in which an imaging probe (e.g., a wire or optical fiber), is disposed. […] The imaging element 144 including the imaging probe is preferably formed of a transparent material to allow the light beam to pass therethrough. […] Imaging systems that may be used with the probes and methods as described herein include, but are not limited to, the OCT imaging systems disclosed in U.S. Pat. Nos. 7,872,759;12 ” [0055]. In regard to the flow control mechanism, the specification discloses “As best seen in Figs. 1-3, the flow control mechanism 106 may include a multi-port valve 122, a housing member 124, and a connecting tube 26” [0049]. In regard to the housing member, the specification discloses “As seen in Figs. 3 and 4, the housing member 124 may include a first port 123, a second port 125, a third port 127, and a chamber 131” [0050]. That being said, there is sufficient structure for the imaging element, the flow control mechanism and the housing member. Thus, claims 1, 3-7, 10-12, 14, 20-21 are not subject to additional rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b).
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 20100076320 A1 “Petersen” and further in view of Ranchod et al. US 20080058758 A1 “Ranchod”.
In regard to claim 1, Petersen teaches “An imaging catheter assembly comprising:” [Claim 1]; “a catheter comprising: a proximal end; a distal end; a tubular body extending from the proximal end to the distal end; and an imaging element within the tubular body” [0013]; “a sheath comprising: a proximal end; a distal end; and a tubular body extending from the proximal end to the distal end, the 
In regard to an imaging catheter assembly, Petersen discloses "A flush catheter configured to be introduced into a lumen to create an optically transparent flush zone, comprising a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an imaging probe assembly contained within the catheter body" [Claim 1]. Since the imaging probe is located within the catheter, this flush catheter constitutes an imaging catheter assembly. 
In regard to a catheter, Petersen discloses "The flush catheter can include a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an image probe assembly contained within the catheter body; and a plurality of openings provided in the catheter body configured to expel therethrough the flush solution; wherein when flush solution is expelled through the plurality of openings into the lumen, the flush solution is directed to flow toward a proximal end of the catheter body" [0013]. The catheter body is synonymous with the tubular body. Since flush solution is dispelled at a distal end of the catheter, the catheter contains a distal end. Additionally, the flush solution is directed to flow toward a proximal end of the catheter body, therefore the catheter contains a proximal end. Furthermore, the imaging assembly is contained within the catheter body.
In regard to a sheath, Petersen discloses "The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one 
In regard to the sheath defining a conduit for conveying a fluid to the distal end of the sheath, Petersen discloses "The flush solution is then directed axially along an outer surface of the catheter body by the flow directing sheath" [0048]. Therefore, the sheath is able to direct the flow of the flush solution which "may be, for example, sterile physiological saline, pure contrast solution, or a mixture of sterile saline and angiographic contrast solution" [0059]. 
Petersen does not explicitly teach “wherein the sheath is movable such that the distal end of the sheath moved distally or proximally over the catheter to deliver fluid to a desired target”.
Ranchod teaches “wherein the sheath is movable such that the distal end of the sheath moved distally or proximally over the catheter to deliver fluid to a desired target” [0062].
In regard to the sheath being movable such that the distal end of the sheath is moved distally or proximally over the catheter to deliver fluid to a desired target, Ranchod discloses “Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22. Outer sheath 50 is also a tubular member comprising a luminal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging catheter assembly of Petersen so as to include the moveable sheath disclosed in Ranchod in order to allow fluid to be delivered to a specific location more easily. By moving the outer sheath of Ranchod proximally relative to the fluid delivery catheter, infusion ports through which fluid can pass can be exposed to deliver the fluid to a specific location. Having a sheath that can be moved allows the operator to have more control over where the fluid is allowed to flow within the body of a subject. Combining the prior art elements according to known techniques would yield the predictable result of allowing fluid to be delivered to a specific location within the body of a subject.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, 
In regard to the sheath, Petersen discloses "The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one embodiment, the sheath is attached to the catheter body at only one end, thus creating an annular volume open at the other end and extending along a length of the catheter body" [0045]. In this case, the distance between the outer diameter of the catheter body and inner diameter of the sheath constitutes a conduit. Furthermore, "One or more openings may be formed in an outer surface of the catheter body and may be arranged radially around a periphery of the catheter body in one or more rows" [0044]. Since the sheath can be positioned over the one or more openings and those openings are arranged radially around a periphery of the catheter body, under broadest reasonable interpretation, the sheath coaxially surrounds the outer surface of the catheter.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the imaging element is disposed at the distal end of the catheter” [Claim 1, 0004]. 
In regard to the imaging element, Petersen discloses "an image probe assembly contained within the catheter body" [Claim 1]. In regard to the imaging element being disposed at the distal end of the catheter, Petersen discloses "the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter" [Claim 1]. Furthermore, Petersen also discloses "almost all used of OCT for imaging during cardiac catherizations, 
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the sheath comprises one or more holes in proximity to the distal end of the sheath” [0046]. 
Specifically, in regard to holes, Petersen discloses "The flush catheter according to the invention may include a minirail delivery system at a distal end. In the case of a minirail delivery system, the one or more holes would be positioned a distance proximal to where the minirail attaches to the flush catheter" [0046]. Since the minirail delivery system includes holes and the minirail delivery system is located on the distal end of the flush catheter, under broadest reasonable interpretation, the holes are on the distal end of the sheath.
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the sheath comprises a channel formed on an outer surface of the sheath or on the inner surface of the sheath” [0065, 0073].
Specifically, in regard to a channel, Petersen discloses "A gap G is formed between the inner surface 44 of the sheath 45 and the outer surface 12 of the catheter body 11" [0065]. This gap constitutes a channel because "by varying the gap between the sheath and the flush catheter, the 
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the channel extends from the proximal end of the sheath to the distal end of the sheath” [0064-0065, 0073]. 
Specifically, in regard to the channel, Petersen discloses "A gap G is formed between the inner surface 44 of the sheath 45 and the outer surface 12 of the catheter body 11" [0065]. This gap constitutes a channel because "by varying the gap between the sheath and the flush catheter, the average velocity of the flush solution leaving axially from the sheath may be controlled for a given flush rate" [0073]. Therefore the flush solution capable of flowing through it, just as it would a channel. In regard to it extending from the proximal end of the sheath to the distal end of the sheath, Petersen discloses "The sheath 45 may comprise a thin piece of material and may be in the form of a cylinder disposed around the outer surface 12 of the catheter body 11 and extending a predetermined distance D along the length of the catheter body, as shown in FIG. 7" [0064]. Since the sheath extends along the length of the catheter body and the gap if formed between the sheath and the catheter body, the gap (i.e. channel) extends from the proximal end to the distal end of the sheath.
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the sheath comprises a flexible tip at the distal end of the sheath” [0057, FIG. 1]. 
Specifically, Petersen discloses "FIG. 1 shows a flush catheter assembly 1 comprising a flush catheter 10. In the embodiment of FIG. 1, the flush catheter is shown used in combination with a minirail delivery system 55. The minirail delivery system 55 includes a flexible tip 56 as part of the flush 
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the flexible tip comprises a bias force that biases the flexible tip toward an outer surface of the catheter under no force or under a force insufficient to overcome the bias force, and wherein the flexible tip extends away from the outer surface of the catheter under a force sufficient to overcome the bias force” [0057]. 
Specifically, Petersen discloses "FIG. 1 shows a flush catheter assembly 1 comprising a flush catheter 10. In the embodiment of FIG. 1, the flush catheter is shown used in combination with a minirail delivery system 55. The minirail delivery system 55 includes a flexible tip 56 as part of the flush catheter 10 or configured to attach to the flush catheter 10, removably or permanently" [0057]. According to FIG. 1, the flexible tip 56 is located distally to the sheath 45. Since the flexible tip is "configured to receive a guide wire 20, as shown in FIG. 1" [0057], it is inherently subject to a bias force when the guide wire is introduced into an artery, vessel or other bodily cavity or orifice by a surgeon of other user. Additionally, given the flexible properties of the tip, if a force is greater than a certain threshold, the tip will extend accordingly in response to the applied force.
In regard to claim 20, Petersen teaches “An imaging catheter assembly comprising:” [Claim 1]; “a catheter comprising: a proximal end; a distal end; a tubular body extending from the proximal end to the distal end, the tubular body having an outer surface; and an imaging element within the tubular body” [0013, 0045]; “a sheath comprising: a proximal end; a distal end; and a tubular body extending from the proximal end to the distal end, the tubular body having an inner surface, wherein the tubular 
In regard to an imaging catheter assembly, Petersen discloses "A flush catheter configured to be introduced into a lumen to create an optically transparent flush zone, comprising a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an imaging probe assembly contained within the catheter body" [Claim 1]. Since the imaging probe is located within the catheter, this flush catheter constitutes an imaging catheter assembly.
In regard to a catheter, Petersen discloses "The flush catheter can include a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an image probe assembly contained within the catheter body; and a plurality of openings provided in the catheter body configured to expel therethrough the flush solution; wherein when flush solution is expelled through the plurality of openings into the lumen, the flush solution is directed to flow toward a proximal end of the catheter body" [0013]. Since flush solution is dispelled at a distal end of the catheter, the catheter contains a distal end. Additionally, the flush solution is directed to flow toward a proximal end of the catheter body, therefore the catheter contains a proximal end. Furthermore, the imaging assembly is contained within the catheter body. The catheter body is synonymous with the tubular body. In regard to the tubular body having an outer surface, Petersen discloses "According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body" [0045]. The fact that the catheter body (i.e. the tubular body) has an outer diameter, implies that it has an outer surface.

In regard to the movement of the fluid conveyed by the conduit, Petersen discloses “the momentum of the flush solution (proportional to Average Velocity x Mass Flow Rate of the flush solution) leaving the sheath may be varied to counteract the momentum of the blood flowing in the vessel” [0051]. Furthermore, Petersen discloses “That is, flush solution introduced into the flush catheter 10 from the proximal end flows radially out of the opening(s) 15 and is directed by the sheath 45 along the outer surface 12 of the flush catheter 10 in a proximal direction. The flush solution leaves the sheath moving axially in a proximal direction” [0067]. Since the flush solution can be directed axially along an outer surface of the catheter body by the slow directing sheath, under broadest reasonable interpretation, the movement of this fluid would correspond with the movement of the sheath.
Petersen does not teach “wherein the sheath is movable along the outer surface of the tubular body of the catheter such that the distal end of the sheath is moved distally or proximally over the catheter to delivery fluid to a desired target”.

In regard to the sheath being movable such that the distal end of the sheath is moved distally or proximally over the catheter to deliver fluid to a desired target, Ranchod discloses “Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22. Outer sheath 50 is also a tubular member comprising a luminal body 52 having inner and outer surfaces 54 and 56. An end wall 58 is provided at a distal end of luminal body 52 of outer sheath 50 and extends between inner and outer surfaces 54 and 56. […] End wall 58 defines a distal opening 64 through which fluid delivery catheter 22 and second catheter assembly 70 project or extend. […] The close fit between outer sheath 50 and fluid delivery catheter 22 permits relative movement but substantially prevents fluid from exiting through any of the plurality of infusion ports 42 that are covered over by outer sheath 50. As described further herein, axial distal movement of fluid delivery catheter 22 relative to outer sheath 50, or optionally axial proximal movement of the outer sheath 50 relative to the fluid delivery catheter 22 enables the operator of catheter 10 to selectively uncover (or cover) a portion of the plurality of infusion ports 42 in luminal body 24 in order to control the amount and distribution of thrombolytic agent A delivered by infusion section 40 of luminal body 24 of fluid delivery catheter 22” [0062]. Therefore, the outer sheath 50 (i.e. the sheath) is capable of being moved proximally over the outer surface of the tubular body of the fluid delivery catheter (i.e. catheter) so as to allow for fluid (i.e. thrombolytic agent A) to selectively exit the infusion ports 42 and therefore be delivered to a desired target.

In regard to claim 21, Petersen teaches “A method of flushing an area within a coronary artery comprising: providing an imaging catheter assembly comprising:” [Claim 7, 0036, Claim 1]; “a catheter comprising: a proximal end; a distal end; a tubular body extending from the proximal end to the distal end; and an imaging element within the tubular body” [0013]; “a sheath comprising: a proximal end; a distal end; and a tubular body extending from the proximal end to the distal end, the tubular body having an inner surface, wherein the inner surface of the tubular body of the sheath at least partially defines a conduit” [0045, 0048, 0059-0060, and 0072]; “inserting the distal end of the catheter into the coronary artery to a predetermined position relative to the area within the coronary artery; and conveying a fluid out of the distal end of the sheath via the conduit to flush the area within the coronary artery” [0048].
In regard to a method of flushing, Petersen discloses “A method of flushing a lumen of interest having a first diameter and a lumen wall; the method comprising the steps of" [Claim 7]. Under broadest reasonable interpretation the lumen of interest would include the coronary artery since the "invention is directed to a flush catheter configured to be inserted into an artery, vessel, or other orifice in a patient" [0036]. Additionally, Petersen discloses "A flush catheter configured to be introduced into a 
In regard to a catheter, Petersen discloses "The flush catheter can include a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an image probe assembly contained within the catheter body; and a plurality of openings provided in the catheter body configured to expel therethrough the flush solution; wherein when flush solution is expelled through the plurality of openings into the lumen, the flush solution is directed to flow toward a proximal end of the catheter body" [0013]. The catheter body is synonymous with the tubular body. Since flush solution is dispelled at a distal end of the catheter, the catheter contains a distal end. Additionally, the flush solution is directed to flow toward a proximal end of the catheter body, therefore the catheter contains a proximal end. Furthermore, the imaging assembly is contained within the catheter body.
In regard to a sheath, Petersen discloses "The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one embodiment, the sheath is attached to the catheter body at only one end, thus creating an annular volume open at the other end and extending along a length of the catheter body. In one embodiment, the sheath is attached to the catheter body at one end creating an annular volume open on an end facing a proximal end of the catheter when inserted into an artery, vessel, or other orifice, and 
In regard to inserting the distal end of the catheter and conveying fluid out of the distal end of the sheath, Petersen discloses "Upon operation, the flush catheter is introduced into an artery, vessel, or other orifice of a patient. Flush solution provided by a flush solution source in communication with the inner cavity is directed through the inner cavity and radially outward through the one or more openings. The flush solution is then directed axially along an outer surface of the catheter body by the flow directing sheath" [0048]. Under broadest reasonable interpretation, the distal end of the catheter is inserted into the coronary artery. Since the flush solution is directed by the flow directing sheath, the position of the distal end of the sheath to a predetermined position had to have been done previously.
Peterson does not explicitly teach “positioning the distal end of the sheath to a predetermined position relative to the distal end of the catheter by advancing or retracting the sheath over the catheter”.
Ranchod teaches “positioning the distal end of the sheath to a predetermined position relative to the distal end of the catheter by advancing or retracting the sheath over the catheter to delivery fluid to the predetermined position near the distal end of the sheath” [0062].

.
Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 20100076320 A1 "Petersen" and Ranchod et al. US 20080058758 A1 “Ranchod” as applied to claims 1-2 and 14-21 above, and further in view of MacMahon et al. US 20050085769 A1 "MacMahon".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not teach “further comprising a flow control mechanism coupled with the sheath”.
MacMahon teaches “further comprising a flow control mechanism coupled with the sheath” [0017, 0050, and 0155]. 
Specifically, MacMahon discloses "to create the specific fluid flow parameters that maximize the removal of emboli and the fluid displacement within a vessel, thereby establishing fluid change in the vessel in the most physiologically relevant manner, a specialized fluid exchange device would have to be created to regulate the fluid flow parameters of both the irrigation and aspiration functions of the system" [0017]. Furthermore, MacMahon discloses "the fluid exchange device has the ability to perform controlled exchange of fluid with predetermined ratios" [0050]. Since the fluid exchange device can control the exchange of fluid, under broadest reasonable interpretation it acts as a flow control mechanism. Additionally, in regard to it being coupled with the sheath, MacMahon discloses "Referring 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the flow control mechanism disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not disclose “wherein the flow control mechanism comprises a housing member, and wherein the proximal end of the sheath is fixed to the housing member”.
MacMahon teaches “wherein the flow control mechanism comprises a housing member, and wherein the proximal end of the sheath is fixed to the housing member” [0155]. Specifically, MacMahon discloses "Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component constitutes a flow control mechanism. Since the fluid flow component can have a fluid reservoir, chamber or other mechanism to promote 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the flow control mechanism and housing member disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not teach “wherein the housing member comprises a proximal end and a distal end, wherein the flow control mechanism comprises a seal member disposed at the proximal end of the housing member, and wherein the proximal end of the sheath is fixed to the distal end of the housing member”.
MacMahon teaches “wherein the housing member comprises a proximal end and a distal end, wherein the flow control mechanism comprises a seal member disposed at the proximal end of the housing member, and wherein the proximal end of the sheath is fixed to the distal end of the housing member” [0053, 0155].
Specifically, in regard to a housing member, MacMahon discloses "The hand-held embodiment is comprised of an actuator such as a movable trigger that is mechanically operated by being grasped by the hand and pulled towards a stationary structural housing of a complementary portion of a housing to 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the flow control mechanism and housing member disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an 
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not teach “wherein the housing member surrounds the catheter from the distal end of the housing member to the proximal end of the housing member”.
MacMahon teaches “wherein the housing member surrounds the catheter from the distal end of the housing member to the proximal end of the housing member” [0053, 0155]. 
In regard to a housing member, MacMahon discloses "The hand-held embodiment is comprised of an actuator such as a movable trigger that is mechanically operated by being grasped by the hand and pulled towards a stationary structural housing of a complementary portion of a housing to cause a reduction in the volume of an irrigant reservoir and, accordingly, fluid movement through an irrigation lumen and out one or more irrigation ports at the distal end of a catheter" [0053]. This structural housing of a complementary portion of the housing constitutes, under broadest reasonable interpretation, a housing member since it influences fluid movement through an irrigation lumen and out irrigation ports at the distal end of a catheter. It inherently contains a proximal and distal end. Since it controls fluid movement, under broadest reasonable interpretation, the housing can surround the catheter from its distal end to it proximal end. Additionally, MacMahon discloses "Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component also constitutes a flow control mechanism. Since the fluid flow component can have a fluid reservoir, chamber or other mechanism to promote fluid flow, under 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the flow control mechanism and housing member disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. 
In regard to claim 7, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not disclose “wherein the housing member defines a chamber that is in communication with a fluid source”. 
MacMahon teaches “wherein the housing member defines a chamber that is in communication with a fluid source” [0155, Claim 1]. In regard to the housing member, MacMahon discloses "Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component also constitutes a flow control mechanism. Since the fluid flow component can have a fluid reservoir, chamber or other mechanism to promote fluid flow, under broadest reasonable interpretation the chamber can represent a housing member. In regard to a chamber in communication with a fluid source, MacMahon discloses "A system for fluid exchange within a localized region of the body comprising: an irrigation reservoir in fluid communication with a chamber 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the housing member defining a chamber that is in communication with a fluid source as disclosed in MacMahon in order to allow for the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. In order for this flushing to take place, the catheter has to be in contact with a fluid source. The chamber is one such component that provides this connection, therefore it would be obvious to try. 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the proximal end of the sheath is in communication with the chamber” [0066]. 
Specifically, Petersen discloses "In operation, the flush solution from a source (not shown) is pumped into and through inner cavity 14 and expelled through opening(s) 15. The flush solution expelled through opening(s) 15 is directed by sheath 45 to flow along the outer surface 12 of the flush catheter 10" [0066]. Since the sheath directs the flow of the flush solution along the catheter and the sheath contains proximal and distal ends inherently, the proximal and distal ends of the sheath had to be in communication with the fluid source in order to receive the fluid. Therefore, under broadest reasonable interpretation, the proximal end of the sheath is in contact with the chamber.
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the distal end of the sheath is in communication with the chamber” [0066]. 
Specifically, Petersen discloses "In operation, the flush solution from a source (not shown) is pumped into and through inner cavity 14 and expelled through opening(s) 15. The flush solution expelled through opening(s) 15 is directed by sheath 45 to flow along the outer surface 12 of the flush catheter 10" [0066]. Since the sheath directs the flow of the flush solution along the catheter and the sheath contains proximal and distal ends inherently, the proximal and distal ends of the sheath had to be in communication with communication with the fluid source in order to receive the fluid. Therefore, under broadest reasonable interpretation, the distal end of the sheath is in contact with the chamber.
In regard to claim 10, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not disclose “further comprising a handle coupled with the catheter, wherein the housing member is connectable with the handle”.
MacMahon teaches “further comprising a handle coupled with the catheter, wherein the housing member is connectable with the handle” [0159, 0162]. 
In regard to the handle, MacMahon discloses "FIGS. 7A and 7B show the internal structure and function of a fluid exchange device 40 where a pair of reservoirs control fluid flow via the force exerted by pistons or plungers following the action of a trigger 20 and handle 21 connected to or integral with a lever 36 that rotates about a pivot 35" [0159]. In regard to the housing member being connectable to the handle, MacMahon discloses "This configuration provides for reproducible motion of the trigger 20 relative to the body of the housing 21 and also facilitates attachment of a spring 62 that biases the trigger in the forward position so that actuation of the trigger 20 relative to the handle 21 produces a complete cycle that translates into a defined movement of both the irrigant cartridge 52 and the 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the handle disclosed in MacMahon in order to allow the physician to control the catheter assembly. Having a handle allows the operator to position the catheter relative to the outside of the body. Also as disclosed in MacMahon, the action of the handle in conjunction with the trigger causes the fluid exchange device to control fluid flow through the system. Therefore, the fluid can be directed to the distal end of the catheter and images of the arterial walls can be obtained once the area has been flushed. The handle in this case is necessary to facilitate action of the system.
In regard to claim 11, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not teach “wherein the flow control mechanism is moveable along the catheter”.
MacMahon teaches “wherein the flow control mechanism is moveable along the catheter” [0155, 0015]. 
In regard to the fluid control mechanism, MacMahon discloses "Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component constitutes a flow control mechanism. Additionally, MacMahon discloses "Because of the wide variation in intravessel procedures and the location of disease, an irrigation and aspiration system would also be particularly useful if the catheter element could be selectively positioned along a specified length of a vessel where emboli may be created together with operation of the fluid exchange 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the flow control mechanism being moveable as disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. Being able to move the fluid control mechanism would make it possible to position it such that the fluid it dispensed at a specific region of interest along the along the catheter.
In regard to claim 12, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Petersen teaches “The imaging catheter assembly of claim 3” [Claim 1].
In regard to an imaging catheter assembly, Petersen discloses “A flush catheter configured to be introduced into a lumen to create an optically transparent flush zone, comprising a catheter body 
Petersen does not teach “moves the sheath toward the distal end of the catheter”.
Ranchod teaches “moves the sheath toward the distal end of the catheter” [0062].
In regard to the sheath being movable such that the distal end of the sheath is moved distally or proximally over the catheter to deliver fluid to a desired target, Ranchod discloses “Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22 […]” [0062]. In this case, the movement of the sheath can be performed to either uncover or cover infusion ports to promote or stop the flow of fluid, respectively. Since the outer sheath 50 and the fluid delivery catheter are moveable relative to one another, under broadest reasonable interpretation, the sheath can be moved toward the distal end of the catheter to cover the infusion ports 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging catheter assembly of Petersen so as to include the moveable sheath disclosed in Ranchod in order to allow fluid to be delivered to a specific location more easily. By moving the outer sheath of Ranchod proximally relative to the fluid delivery catheter, infusion ports through which fluid can pass can be exposed to deliver the fluid to a specific location. Having a sheath that can be moved allows the operator to have more control over where the fluid is allowed to flow within the body of a subject. Combining the prior art elements according to known techniques 
The combination of Petersen and Ranchod does not teach “moving the flow control mechanism in a direction toward the distal end of the catheter”.
MacMahon teaches “moving the flow control mechanism in a direction toward the distal end of the catheter” [0015]. MacMahon discloses "Because of the wide variation in intravessel procedures and the location of disease, an irrigation and aspiration system would also be particularly useful if the catheter element could be selectively positioned along a specified length of a vessel where emboli may be created together with operation of the fluid exchange apparatus to control the irrigation and aspiration flow. This capability in the catheter element is most readily created with only a single balloon system having a separate, movable, irrigation and aspiration catheter, that can move along a length of the catheter in the absence of any occluding member such as a balloon located distally of the region when fluid exchange occurs" [0015]. The irrigation and aspiration systems control the flow of fluid when operated in conjunction with the fluid exchange apparatus (i.e. the flow control mechanism). Also since the balloon system is moveable and includes an irrigation and aspiration catheter, therefore the balloon system can control the flow of fluid and serve as a flow control mechanism. Therefore, under broadest reasonable interpretation, the flow control mechanism is moveable along the catheter and can be moved toward the distal end of the catheter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the flow control mechanism of MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise 
In regard to claim 13, due its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Petersen and Ranchod does not teach “further comprising: a handle coupled with the proximal end of the catheter; and a strain relief extending from the handle and surrounding a portion of the catheter”.
MacMahon teaches “further comprising: a handle coupled with the proximal end of the catheter; and a strain relief extending from the handle and surrounding a portion of the catheter” [0159, 0153, 0103]. 
In regard to the handle, MacMahon discloses "FIGS. 7A and 7B show the internal structure and function of a fluid exchange device 40 where a pair of reservoirs control fluid flow via the force exerted by pistons or plungers following the action of a trigger 20 and handle 21 connected to or integral with a lever 36 that rotates about a pivot 35" [0159]. As shown in FIG. 4A, the handle 21, is located proximal to the catheter element, because "the action of a trigger 20 pulled toward a handle 21 exerts a force on a dedicated irrigant piston 22 that compresses the irrigant reservoir 1 thereby reducing the volume of the irrigant reservoir 1 and forcing fluid through the irrigant lumen (not shown) and simultaneously withdraws the dedicated aspirant 23 piston of the aspirant reservoir 4 to accomplish the fluid exchange at the target site" [0153]. In regard to a strain relief, MacMahon discloses "FIG. 23B shows a multiplicity of ports in the rinse tip to provide expanded coverage of the rinse and increased diffusion of the force and/or velocity of the fluid that is to be ejected" [0103]. Strain is a specific type of force and since the multiplicity of ports allow for the diffusion of the force of the fluid to be ejected, under broadest reasonable interpretation, it constitutes a strain relief. Furthermore, this rinse tip is located on the distal 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the handle and strain relief disclosed in MacMahon in order to allow the physician to control the catheter assembly. Having a handle allows the operator to position the catheter relative to the outside of the body. Also as disclosed in MacMahon, the action of the handle in conjunction with the trigger causes the fluid exchange device to control fluid flow through the system. Therefore, the fluid can be directed to the distal end of the catheter and images of the arterial walls can be obtained once the area has been flushed. The handle in this case is necessary to facilitate action of the system. In order to minimize damage to the catheter, it is necessary to be able to dissipate the strain (i.e. force) that is experienced by the tip attached to the catheter. Therefore, it would have been obvious to include a means for relieving strain within the system. 
Response to Arguments
Applicant’s arguments, see Remarks page 10-11, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ranchod et al. US 20080058758 A1 “Ranchod” as stated in the 35 U.S.C. 103 section above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Hoven et al. US 20140163383 A1 “Van Hoven”;
Farhangnia et al. US 20130253474 A1 “Farhangnia”.

Farhangnia is pertinent to the applicant’s disclosure because it includes “Step 1 of FIG. 10 shows the catheter apparatus 213 in an initial state with a retractable outside sheath 215 moved as far as possible distally from a guidewire lumen tube 215. The one or more guidewire lumens 217 may be exposed by withdrawing the retracting sheath 215 from the distal end of a catheter apparatus 213 as shown in Steps 2-6. […] After completion of a procedure, the retracting sheath 215 may be advanced toward the distal end of the catheter apparatus to compress the one or more guidewire lumens 217 into a compact arrangement for removal from the vasculature 219” [0116].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793